Motions of defendants for leave to file petition for writ of certiorari and for a stay of restraining order are denied. Motion for special assignment granted and pending appeal Algiere v. Curry, No. 1252-A assigned to calendar of February 5, 1971 for hearing on the merits, defendants to file their brief on or before January 15, 1971 and plaintiff directed to file his brief on or before January 27, 1971. Town of Westerly authorized to enter its appearance as amicus curiae in said No. 1252-A, its brief to be filed on or before January 29, 1971.